{¶ 38} I respectfully dissent from the majority's decision, because I find no ambiguity in the terms of the policy with respect to the insured's duty to provide the insurer written notice of a claim or prospective claim.
 {¶ 39} As with any written contract, which is presumed to evidence the intention of the parties, a policy of insurance is ambiguous if any of its terms creating their respective rights and duties is reasonably subject to different meanings in that regard. Then, as a standard rule of construction, the policy is construed most strongly in favor of the insured and most strongly against the insurer that drafted it. Gibbonsv. Metropolitan Life Ins. Co. (1999), 135 Ohio St. 481; *Page 235 Ohio Farmers Ins. Co. v. Wright (1969), 17 Ohio St.2d 73.
 {¶ 40} This rule of construction doesn't apply to determine whether an ambiguity exists, however. There is no ambiguity if the term or terms concerned are expressed with a clarity reasonably sufficient to express the plain meaning of the parties concerning their intent. The court may not then refine those terms so exquisitely that an ambiguity is inevitable. Neither may the court consider the term in isolation from other of the policy's terms which affect the same matter. A contract of insurance must be construed as a whole, and all its parts must be construed to arrive at the meaning that will effectuate to the fullest intent what the parties intended.
 {¶ 41} Here, the relevant provisions of the policy impose a clear duty on the insured to "report" a claim to the insurer, and to make that report by providing "written notice" of the claim to the insurer or any of its agents. Those provisions do not in any way suggest that giving oral notice satisfies the insured's duty to report a claim. The fact that the company's telephone number is stated along with its mailing address is insufficient to create a reasonable alternative meaning that the report may be made by telephone or some other oral communication. Considered as a whole, the policy plainly and unambiguously requires written notice.
 {¶ 42} I would affirm.